
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2548
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2011
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 6310 North University Street in Peoria,
		  Illinois, as the Charles Chip Lawrence Chan Post Office
		  Building.
	
	
		1.Charles Chip
			 Lawrence Chan Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 6310 North University Street in Peoria, Illinois, shall be
			 known and designated as the Charles Chip Lawrence Chan
			 Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Charles
			 Chip Lawrence Chan Post Office Building.
			
	
		
			Passed the House of
			 Representatives July 28, 2011.
			Karen L. Haas,
			Clerk
		
	
